Poch, J. This is a claim for the sum of $80,872.26 for masonry work performed for the Capital Development Board, an agency.of the State of Illinois. Claimant is engaged in the masonry construction business and, as the low bidder, was awarded CDB contract No. 7-1329-41 for exterior masonry work and CDB contract No. 7-1528-47 for interior masonry work for portions of the work for the construction of the new Jefferson High School in Rockford, Illinois. At the hearing herein Claimant established that it performed all the work under the contracts. It is therefore ordered that Claimant be, and hereby is awarded the sum of eighty thousand eight hundred seventy-two and 26/100 dollars ($80,872.26) in full satisfaction of its claim.